Case 1:13-md-02472-WES-PAS Document 1411 Filed 02/24/20 Page 1 of 4 PageID #: 216619




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


     IN RE: LOESTRIN 24 FE ANTITRUST
     LITIGATION                                         MDL No. 2472

                                                        Master File No. 1:13-md-2472-S-PAS
     THIS DOCUMENT RELATES TO:
     Direct Purchaser Actions


     DECLARATION OF THOMAS M. SOBOL IN SUPPORT OF DIRECT PURCHASER
     CLASS PLAINTIFFS’ AMENDED MOTION FOR PRELIMINARY APPROVAL OF
     SETTLEMENT, APPROVAL OF THE FORM AND MANNER OF NOTICE TO THE
     CLASS, APPOINTMENT OF CLAIMS ADMINISTRATOR AND ESCROW AGENT,
       AND SETTING THE FINAL SETTLEMENT SCHEDULE AND DATE FOR A
                            FAIRNESS HEARING

           I, Thomas M. Sobol, hereby declare as follows:

           I am a member of the bar of the Supreme Court of the State of Rhode Island, the Supreme

    Judicial Court of the Commonwealth of Massachusetts, the United States District Court for the

    District of Massachusetts, the United States Courts of Appeals for the First, Second, Third, and

    Eleventh Circuits, and the United States Supreme Court. I am the managing partner of the

    Cambridge office of Hagens Berman Sobol Shapiro LLP, counsel for plaintiff Ahold USA, Inc.,

    and co-lead counsel for the direct purchaser class in this matter. I provide this declaration in

    support of Direct Purchaser Class Plaintiffs’ Motion for Preliminary Approval of Settlement,

    Approval of the Form and Manner of Notice to the Class, Appointment of Claims Administrator

    and Escrow Agent, and Setting the Final Settlement Schedule and Date for a Fairness Hearing.

           1.      Attached as Exhibit 1 is a true and correct copy of the settlement agreement, with

    attachments as executed, between the direct purchaser class and the defendants, related Warner
Case 1:13-md-02472-WES-PAS Document 1411 Filed 02/24/20 Page 2 of 4 PageID #: 216620




    Chilcott and Watson entities, and parent entity Allergan, plc.1

             2.       Attached as Exhibit 2 is a true and correct copy of the December 13, 2019

    settlement term sheet between the parties.

             3.       Attached as Exhibit 3 is a true and correct copy of a January 5, 2020 letter from

    Jack E. Pace III to Thomas M. Sobol.

             4.       Attached as Exhibit 4 is a true and correct copy of the proposed form of notice to

    be provided to members of the direct purchaser class.2

             5.       Attached as Exhibit 5 is a true and correct copy of the proposed order granting

    preliminary approval of the settlement agreed upon by the parties.

             6.       Attached as Exhibit 6 is a true and correct copy of the proposed order granting

    final approval of the settlement agreed upon by the parties.

             7.       Attached as Exhibit 7 is a true and correct copy of the proposed escrow

    agreement.

             8.       Attached as Exhibit 8 is a true and correct copy of the proposed plan of

    allocation.

             9.       Attached as Exhibit 9 is a true and correct copy of the February 24, 2020

    declaration of Jeffrey Leitzinger, Ph.D., related to the proposed allocation plan and net

    settlement fund allocation.

             10.      Attached as Exhibit 10 is a true and correct copy of the January 21, 2020

    declaration of William W. Wickersham in support of the direct purchaser class notice program.



        1
          The settlement agreement also contains four exhibits. By instruction of this Court and with agreement of the
    parties, the attachments to the settlement have been amended and are attached as Exhibits 4-7 below.
        2
         For clarity, I note that Exhibits 4 through 7 are substantially the same as the copies attached to the Settlement
    Agreement but reflect changes agreed to by the parties.



                                                              2
Case 1:13-md-02472-WES-PAS Document 1411 Filed 02/24/20 Page 3 of 4 PageID #: 216621




    Executed this 24th day of February, 2020, under the pains and penalties of perjury.

                                                        /s/ Thomas M. Sobol
                                                        Thomas M. Sobol (R.I. Bar No. 5005)
                                                        HAGENS BERMAN SOBOL SHAPIRO LLP
                                                        55 Cambridge Parkway, Suite 301
                                                        Cambridge, MA 02142
                                                        Tel: (617) 482-3700
                                                        Fax: (617) 482-3003
                                                        tom@hbsslaw.com

                                                        Counsel for Ahold USA, Inc. and Co-Lead
                                                        Counsel for the Direct Purchaser Class




                                                    3
Case 1:13-md-02472-WES-PAS Document 1411 Filed 02/24/20 Page 4 of 4 PageID #: 216622




                                     CERTIFICATE OF SERVICE

           I, Thomas M. Sobol, hereby certify that I caused a copy of the foregoing to be filed

    electronically via the Court’s CM/ECF system. Those attorneys who are registered CM/ECF

    users may access these filings, and notice of these filings will be sent to those parties by

    operation of the CM/ECF system.

    Dated: February 24, 2020                              /s/ Thomas M. Sobol
                                                          Thomas M. Sobol (R.I. Bar No. 5005)




                                                      4
